Citation Nr: 0821266	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  04-14 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, originally claimed as neck pain, headaches and 
neurological disability.

2.  Entitlement to service connection for residuals of a back 
injury.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to January 
1968.  He had additional service in the reserves.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2001 rating decision by a Department of 
Veterans Affairs (VA) Regional Office (RO).  In a July 2007 
decision, the Board determined that new and material evidence 
had been received to reopen the claims for service connection 
for residuals of head and back injuries.  The Board then 
remanded those claims, and the claim for PTSD, for additional 
development.   

Regrettably, the Board must again remand the PTSD claim 
because still further development of the evidence is needed.  
The remand again will be via the Appeals Management Center 
(AMC).  The Board is going ahead and adjudicating the 
remaining claims.


FINDINGS OF FACT

1.  Degenerative arthritis of the cervical spine is not shown 
to have initially manifested to a compensable degree within 
one year of service, and there is no medical nexus of record 
etiologically linking the veteran's claimed residuals of a 
head injury, including any cervical spine disability, to an 
incident of service.  

2.  There is, however, competent medical evidence linking the 
veteran's lumbar spine disability to an injury sustained 
during his military service.




CONCLUSIONS OF LAW

1.  Residuals of a head injury were not incurred in or 
aggravated by service and degenerative arthritis of the 
cervical spine may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2007)

2.  The veteran's low back disability, however, was incurred 
in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 197 (2002).  In particular, letters from the 
RO and AMC dated in March 2001, May 2004, February 2005, 
March 2006, and September 2007:  (1) informed the veteran of 
the information and evidence not of record that was necessary 
to substantiate his claims; (2) informed him of the 
information and evidence that VA would obtain and assist him 
in obtaining; (3) informed him of the information and 
evidence he was expected to provide; and (4) requested that 
he provide any evidence in his possession pertaining to his 
claims, or something to the effect that he should "give us 
everything you've got pertaining to your claim[s]." Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).



The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that a statement of the case 
(SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV). As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

This is important to point out because some of the VCAA 
notice mentioned was provided after the initial adjudication 
of the claims.  Further, with respect to the issues of 
service connection for residuals of head and back injuries, 
those claims were reopened by the Board in a July 2007 
decision.  And since providing any necessary additional VCAA 
notice, the RO and AMC have gone back and readjudicated the 
claims - including in SSOCs, considering any additional 
evidence submitted in response to that additional notice.

Moreover, since the Board reopened the head and back claims 
in July 2007 on the basis of new and material evidence, there 
is no need to discuss whether the VCAA notice provided 
complied with the Court's decision in Kent v. Nicholson, 
20 Vet. App. 1 (2006), including insofar as apprising the 
veteran of the specific reasons these claims were previously 
denied.  The reopening of these claims, in turn, means this 
is now inconsequential.  And if there is even arguably any 
deficiency in the notice to the veteran or the timing of 
these notices in any other respects, that, too, is harmless 
error. See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, but 
nonetheless concluding the evidence established the veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
determined the error was harmless.)



If there is any notice deficiency, the Board finds that the 
presumption of prejudice on VA's part has been rebutted:  (1) 
based on the communications sent to the veteran over the 
course of this appeal, he clearly has actual knowledge of the 
evidence he is required to submit; and (2) based on his 
contentions as well as the communications provided to him by 
VA, it is reasonable to expect that he understands what was 
needed to prevail.  See Sanders v. Nicholson, 487 F.3d  881 
(Fed. Cir. 2007).

In a March 2006 letter, the veteran was informed that 
downstream disability ratings and effective dates will be 
assigned if his service-connection claims are granted, and he 
received information concerning how disability ratings and 
effective dates are determined.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007),.

VA also fulfilled its duty to assist by obtaining all 
relevant evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  The RO and AMC, on remand, have obtained all relevant 
medical records identified by the veteran and his 
representative.  The veteran's Social Security Administration 
(SSA) records are in the claims folder for consideration.

VA has a duty to obtain a medical examination and nexus 
opinion if the evidence establishes (1) a current disability 
or persistent or recurrent symptoms of a disability, (2) an 
in-service event, injury, or disease, (3) current disability 
may be associated with the in-service event, and (4) there is 
insufficient evidence to make a decision on the claim.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The veteran has been afforded VA medical examinations for 
evaluation of his claimed disabilities, and has requested and 
received pertinent medical nexus opinions.  See 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).  So the Board is 
satisfied that the duty to assist has been met. 38 U.S.C.A. § 
5103A.



I.  Service Connection for Residuals of a Head Injury, 
Originally Claimed as Neck Pain, Headaches and Neurological 
Disability

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease that was incurred or aggravated during 
active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service. Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000). 

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
subsequent to service. 38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488, 494-97 (1997).  Evidence that relates the 
current disorder to service must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is a required 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).

Certain conditions are chronic, per se, such as arthritis 
(degenerative joint disease), kidney calculi, and heart 
disease, and therefore will be presumed to have been incurred 
in service if manifested to a compensable degree within one 
year after service.  This presumption, however, is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Other disorders diagnosed after discharge also may be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

United States Naval Reserve annual Reports of Medical 
History, dated from June 1964 through February 1965, show the 
veteran reported that he had or had experienced frequent 
severe headaches and bone, joint, other deformity.  
In a June 1964 Report of Medical History summary, it was 
indicated that he had experienced frequent headaches and 
dizzy spells with swimming at age 17, without recurrence.  
His several annual Naval Reserve Report's of 
Medical Examinations were unremarkable for any pertinent 
diagnoses or findings.

Service medical records, submitted by the veteran, show that 
in June 1966 he reported experiencing headaches while 
reading.  No diagnosis was offered and aspirin was 
prescribed.  In a service medical entry dated in January 
1968, it was reported that while stationed aboard the USS 
CADMUS, in October 1966, he had received treatment for a 
laceration on his right scalp.  It was reported that he had 
sustained the injury after being struck on the head by a 
"water wash down system block and tackle" and being thrown 
against a life boat.  A slight concussion, a laceration 
requiring 6 sutures, and migraine headaches for one week were 
reported due to the injury.  His January 1968 discharge 
Report of Medical Examination shows that no head, neck, 
scalp, neurological, or spine abnormalities were reported.

At a VA medical examination in July 1968, the veteran 
complained of headaches.  A history of an injury of the head 
while onboard a ship with subsequent headaches was reported. 
An examination of the head and neck was described as normal.  
No neurological pathology was reported.  No pertinent 
diagnosis was offered.  A contemporaneous neurological 
examination was performed and the veteran's history of a head 
injury in service was noted.  The diagnosis was:  concussion, 
cerebral, history of, without neurologic deficit.

In February 1996, private X-rays of the veteran's cervical 
spine revealed marked degenerative changes.  Private and VA 
clinical records from February through November 1998 report 
his history of injuries sustained while aboard naval vessels 
during service.  The diagnoses included chronic neck pain and 
degenerative spondylosis of the cervical spine.  During a VA 
medical examination in November 1998, the veteran reported, 
in addition to his 1966 head injury, he also had several 
injuries during service that resulted in neck pain.  A 
private medical examination in May 1999 reported he had a 
history of an accident in 1984, when a chair collapsed and he 
fell backwards with subsequent severe spine pain.  The 
location of the spine pain was not specified.  Mild to severe 
cervical lumbar spondylosis was reported.  VA and private 
clinical records through 2006 show ongoing treatment for 
pathology of the spine.

A VA medical examination of the spine was performed in 
October 2007.  The examiner reported that the claims folder 
had been reviewed.  The veteran's service history of a head 
injury and subsequent headaches were reported.  Physical and 
neurological evaluations were performed.  The examiner opined 
that it was not likely that the veteran's current cervical 
neck disability, and severe degenerative joint disease, were 
related to the (service) laceration to his scalp.  
The clinician stated that the records only showed migraine 
headaches related to the laceration to the scalp, and that 
there were no documented complaints regarding the cervical 
neck until thirty years later.  It was also stated that the 
veteran had experienced cervical neck problems following a 
post-service injury, as a civilian.

Analysis

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).



The medical evidence shows the veteran currently has severe 
degenerative joint disease of the cervical spine.  In 
addition, service medical records confirm he reported 
headaches and sustained a head injury when he was struck by a 
"block and tackle," with resultant slight concussion, scalp 
laceration, and headaches of a week's duration.  Some 
necessary requirements for a claim of service connection have 
indeed been met, namely medical evidence of current 
disability and medical evidence of in-service incurrence of a 
relevant injury.  See Hickson v. West, supra.  But there 
still needs to be medical evidence linking the current 
disability to the injury in service.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

There is no current medical evidence of neurological 
disability manifested by headaches.  It must also be pointed 
out that, at discharge from service, no pertinent complaints, 
findings or diagnoses of any headaches or head injury were 
shown, including findings referable to the cervical spine.  
The timeframe of the onset of the veteran's cervical 
degenerative arthritis has not been addressed, but it must be 
noted that the post-service record is clearly absent for any 
medical evidence of degenerative joint disease of the 
cervical spine until the late 1990's.  That is approximately 
30 years after his period of military service during which he 
sustained the injury in question.  See Maxon v. West, 12 Vet. 
App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (indicating it is 
appropriate to consider the veteran's entire medical history, 
including a lengthy period of absence of relevant 
complaints.)  As a result, the Board must conclude that 
degenerative joint disease of the cervical spine is not shown 
to a compensable degree within one year of his period of 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Moreover, there is no continuity of 
symptomatology after service that shows chronic disability 
the result of the head injury in service.  38 C.F.R. § 
3.303(b).

There remains to be addressed the requirement of a medical 
nexus between the 
in-service injury and current cervical spine disability.  The 
Board has the responsibility of weighing the evidence, 
including the medical evidence, and determining where to give 
credit and where to withhold the same. Evans v. West, 12 Vet. 
App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995)).  In so doing, the Board may accept one medical 
opinion and reject others.  Id.  At the same time, the Board 
cannot make its own independent medical determinations, and 
there must be plausible reasons, based upon medical evidence 
in the record, for favoring one medical opinion over another. 
Evans, 12 Vet. App. at 30; Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) (citing Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991)).

In this case at hand, there is but one medical opinion from a 
VA clinician.  After review of the veteran's claims folder, 
and his medical history, the clinician opined that it was not 
likely that the veteran's current cervical spine disability 
was related to the scalp laceration he sustained during 
service.  The VA clinician clearly speaks to the service 
injury the veteran sustained, and the rationale in support of 
the opinion advanced specifies that there were no documented 
complaints concerning the veteran's cervical spine until 30 
years later, long after the reported head injury.  It is 
particularly noteworthy that the record is absent for any 
medical opinion to the contrary or medical evidence showing 
the necessary nexus to establish service connection. Hickson, 
supra. 

The only evidence regarding any causal relationship between 
the veteran's head injury in service or any other claimed 
service head or neck injuries for that matter, and his 
current cervical spine disability, is the veteran's own 
unsubstantiated lay statements, which are not considered 
competent evidence.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 
(1991) (laypersons are not competent to render medical 
opinions).  Again, there is no competent medical evidence to 
support the veteran's assertions.



Based on the foregoing, the Board is compelled to conclude 
that degenerative arthritis of the cervical spine is not 
shown to a compensable degree within one year of service, and 
there is no medical nexus evidence of record etiologically 
linking the veteran's claimed residuals of a head injury, 
including any cervical spine disability, to an incident of 
service.  His claim therefore does not meet the requirements 
for service connection.  Hickson, supra.

So for these reasons and bases, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for residuals of a head injury, originally 
claimed as neck pain, headaches and neurological disability.  
And since the preponderance of the evidence is against his 
claim, there is no reasonable doubt to resolve in his favor. 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

II.  Service Connection for Residuals of a Low Back Injury

The veteran maintains that his current low back problems 
resulted from injuries to his back that he sustained during 
service. 

As already alluded to, the first and perhaps most fundamental 
requirement for any service-connection claim is the existence 
of a current disability.  Brammer, 3 Vet. App. at 225.  The 
medical data of record is replete with findings that show the 
veteran currently has severe pathology of the lumbar spine, 
diagnosed as severe spondylosis and L5-S1 degenerative disc 
disease.  So there is no disputing he has the condition 
alleged.  Consequently, the determinative issue is whether 
these current low back disorders are somehow attributable to 
his military service. See Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.")



The veteran's service medical records confirm he received 
treatment for low back pain following reported back injuries.  
His claim therefore meets the necessary service connection 
requirement that there be evidence of in-service incurrence 
of a relevant injury.  Hickson, supra.  And of equal or even 
greater significance, in an October 2007 medical opinion, a 
VA clinician, after reviewing the claims folder for the 
veteran's medical history, concluded it was at least as 
likely as not that the veteran's current low back disorder 
was related to the injury that he sustained while in service. 

The Board realizes there is a substantial gap in continuity 
of low back symptoms, and that there is some evidence of an 
intercurrent injury to the veteran's low back years ago.  
However, after contemplating the service records of back 
symptoms, along with competent medical evidence linking his 
current lumbar spine disability to an injury sustained during 
his military service, without an opinion to the contrary, the 
evidence as a whole is mostly supportive of the claim - 
certainly sufficient to invoke the benefit-of-the-doubt 
doctrine.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).  Only independent medical evidence may be 
considered to support Board findings.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  It must be 
concluded, therefore, that the necessary components for a 
claim of service connection have been met.  Hickson, supra.


ORDER

Service connection for residuals of a head injury is denied.

But service connection for residuals of a low back injury is 
granted.




REMAND

The issue of service connection for PTSD was before the Board 
in July 2007.  At that time the veteran's claim was remanded, 
and a VA psychiatric examination was requested.  The Board 
remand stated that the examiner was to "identify the 
specific stressor(s) supporting the diagnosis, including 
insofar as whether there are any findings suggesting the 
alleged personal assault during service actually occurred, 
and if so, the likelihood (very likely, as likely as not, 
unlikely) the veteran has PTSD as a consequence."  There is 
no indication from a review of the record that the examiner 
identified findings suggesting the alleged personal assault 
the veteran has reported occurred.

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  However, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f) (2007).

In pertinent part, 38 C.F.R. § 3.304(f)(3) provides that if, 
as here, a PTSD claim is based on in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to:  records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy. 
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. 



In cases of claimed personal assault, development of 
alternate sources for information is critical in terms of 
supporting evidence that the claimed personal assault 
occurred.  See Patton v. West, 12 Vet. App. 272, 277 (1999).  
Further, a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the claim for PTSD is again REMANDED for the 
following development and consideration:

1.  Contact the VA examiner who performed 
the PTSD examination in October 2007 and 
request that he, in an addendum opinion, 
specify "whether there are any findings 
suggesting the alleged personal assault 
during service actually occurred, and if 
so, the likelihood (very likely, as likely 
as not, unlikely) the veteran has PTSD as 
a consequence."  If the examiner who 
performed the October 2007 examination is 
unavailable, another PTSD examiner should 
offer this opinion.  This may, however, 
require having the veteran reexamined.  In 
any event, the claims folder, including a 
copy of this remand, must be made 
available to and reviewed by the examiner 
for the pertinent medical and other 
history.

2.  Then readjudicate the claim for 
service connection for PTSD on the 
underlying merits in light of the 
additional evidence.  If this claim is not 
granted to the veteran's satisfaction, 
send him a SSOC and give him and his 
representative an opportunity to respond 
to it before returning the file to the 
Board for further appellate consideration 
of this remaining claim.	

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


